     Case: 1:18-cv-04394 Document #: 25 Filed: 11/05/18 Page 1 of 1 PageID #:80

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Aliesha Alamo
                                      Plaintiff,
v.                                                       Case No.: 1:18−cv−04394
                                                         Honorable Andrea R. Wood
Peaches Boutique, LLC, et al.
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 5, 2018:


        MINUTE entry before the Honorable Andrea R. Wood: Parties' Joint Motion To
Stay Formal Discovery Pending Negotiation Of Agreed FLSA Collective Action
Treatment [23] is granted. All formal discovery obligations are stayed pending further
order of the Court in order to provide the parties time to negotiate a resolution of this
matter. Status hearing set for 12/18/2018 remains firm. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
